DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms, such as, “sounding” and “bitmap”, as recited in the claims, are not clearly defined in the claims. The specification does not provide any explanation/definition of these terms. In the course of examining, plain meaning of these terms are considered under broadest reasonable interpretation as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-4, 10-11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al., US 2021/0144698 A1 (Kwon hereinafter).
Here is how the reference teach the claims.
Regarding claim 1, Kwon discloses a wireless fidelity (Wi-Fi) multi-link device (MLD) (A communication system is comprised of interconnected Multi-Link Devices (MLDs). In one example, the MLDs are interconnected with an IEEE 802.11 wireless protocol; see Kwon, paragraph [0002]) comprising:
a transmit (TX) circuit (data frames 18 and 20 are communicated over the respective links 12 and 14. The term "communicated" in this context means to transmit, receive or transceive between the first MLD and the second MLD; see Kwon, paragraph [0016]);
a receive (RX) circuit (data frames 18 and 20 are communicated over the respective links 12 and 14. The term "communicated" in this context means to transmit, receive or transceive between the first MLD and the second MLD; see Kwon, paragraph [0016]); and
a control circuit (The different capabilities of the non-AP MLD include, but are not limited to, supporting a different number of SS for transmit, receive, or both transmit and receive, having a different number of space-time streams supported for transmit, receive or both transmit and receive; see Kwon, paragraph [0033]), arranged to control the RX circuit to receive a first frame under an operation mode parameter with a first setting (A non-AP MLD indicates its capabilities including a first capability of the maximum number of SS that the non-AP MLD is capable of transmitting or receiving at a time while operating in any of links within a reported subset of links; see Kwon, paragraph [0024]. Also see paragraph [0016], “In the example embodiment 10, a static operation proceeds as follows. When a first MLD, for example a non-Access Point (AP) MLD associates with a second MLD (e.g., an AP MLD), the first MLD transmits an Operating Mode (OM) 16 to the second MLD”), control the TX circuit to transmit a second frame responsive to the first frame under the operation mode parameter with the first setting (The non-AP MLD receives an indication from an AP-MLD that a data exchange is expected on a first link, wherein the first link is within the reported subset of links. Then, the non-AP MLD adjusts its RF paths in a way that the non-AP MLD can receive (or transmit) the number of SS up to the first capability on the first link. Then, the non-AP MLD exchanges data frames with the AP-MLD with using the number of SS up to the first capability on the first link; see Kwon, paragraph [0024]. Also see paragraph [0028], “when an AP MLD initiates a TXOP for the non-AP MLD by transmitting an initial frame that initiates the TXOP, the number of SS for the initial frame satisfies the second capability, and the AP MLD transmits a follow-up data frames to the non-AP MLD within the TXOP that satisfies the first capability after T_RS has passed” and paragraph [0038], “In another embodiment, the first capability is applied for a data reception/transmission after initial frame exchange when the first MLD is in SR operation”), and after the second frame is transmitted, control the RX circuit to receive at least one physical layer protocol data unit (PPDU) under the operation mode parameter with a second setting (After the end of the frame exchange sequence, each STA of the non-AP MLD in the EMLMR mode shall be able to transmit or receive PPDU, subject to its per-link spatial stream capabilities and operating mode and any switching delay (interpreted as under the operation mode with a second setting) indicated by the non-AP MLD; see Kwon, paragraph [0044]), wherein the second setting is different from the first setting (In one embodiment, the first capability is greater than the second capability; see Kwon, paragraph [0024]. Also see paragraph [0038], “In one example embodiment, the first capability equals "K" SS and the second capability equals "K/2" SS”). 
Regarding claim 2, Kwon discloses wherein the first frame is one of a request to send (RTS) frame, a multi-user request to send (MU-RTS) frame and a buffer status report poll (BSRP) frame (the second MLD initiates a Request To Send (RTS) 108 to the first MLD; see Kwon, paragraph [0029]), and the second frame is one of a clear to send (CTS) frame and a buffer status report (BSR) frame (The first MLD responds with a Clear To Send (CTS) 110; see Kwon, paragraph [0025]).
Regarding claim 3, Kwon discloses wherein one of the first frame and the second frame carries indication of operation mode parameter change that specifies the use of the second setting (The indication is included in a Media Access Control (MAC) header of a frame that the first MLD transmits to the second MLD. An identification of the subset of links is transmitted by the first MLD as an Operating Mode (OM) of the first MLD, wherein the OM further indicates that the first MLD operates with one of the first capability and the second capability; see Kwon, paragraph [0046]).
Regarding claim 4, Kwon discloses wherein none of the first frame and the second frame carries indication of operation mode parameter change that specifies the use of the second setting (FIG. 3 shows a sequence of transmission between two MLDs using a semi-static operation in accordance with an example embodiment 70 of the present disclosure. The embodiment 70 of FIG. 3 differs from the embodiment 40 in FIG. 2, in that the OM 44, 52 and 62 is substituted with either a Power Save (PS)-Poll frame 74, 82 and 92 respectively or a respective Quality of Service (QoS) Null frame … When a PS-Poll frame or a QoS Null frame is used, as shown in FIG. 3, the second MLD knows how many SS to use on each link, and the QoS Null frame or PS-Poll frame simply indicates which link is to be used for data frame transmission; see Kwon, paragraph [0023]).
Regarding claim 10, Kwon discloses wherein the control circuit is further arranged to control the TX circuit to transmit a channel quality indicator (CQI) feedback frame during a sounding process (In one embodiment, when the AP MLD transmits an acknowledgement frame in response to the first management frame, the signaling exchange for the non-AP MLD's status change is considered successful; see Kwon, paragraph [0036]. Also see paragraph [0031], “The transmission of the response frame 190 by STAI further includes a QoS Null frame (or in another embodiment, a PS-Poll as shown in FIG. 3) to instruct the AP MLD that the non-AP MLD will change from an MR operation to a SR operation (A-Control subfield of the QoS Null frame can be used for the instruction)”. Here transmission of response frame with QoS Null frame to instruct the MLD about change from an MR to SR is interpreted as the sounding process), and the CQI feedback frame carries an RX chain bitmap (the first management frame includes a bitmap, wherein each bit in the bitmap corresponds to a status of a set of links, and wherein if the bitmap is set such that only one link is available an1ong a first set of links, this implies that the non-AP MLD is requesting the change of status to SR MLD among the first set of links; see Kwon, paragraph [0036]).
Regarding claim 11, Kwon discloses wherein the operation mode parameter is a number of spatial streams, a bandwidth, a decoding capability, a maximum media access control protocol data unit (MPDU) length, a maximum aggregate media access control service data unit (A-MSDU) length, or a maximum aggregate media access control protocol data unit (A-MPDU) length exponent (Depending upon the links indicated in the beacon frame 42, the first MLD transmits an OM 44 with the supported SS for each link. For example, the OM 44 indicates support for "K" SS on the first link 12. The second MLD transmits an acknowledgement (ACK) 46 in response to the OM 44. The first MLD then configures RF chains for the supported SS and transmits data frames 48 over the first link 12 with up to "K" SS; see Kwon, paragraph [0018]).
Regarding claim 13, Kwon discloses a wireless fidelity (Wi-Fi) multi-link device (MLD) (A communication system is comprised of interconnected Multi-Link Devices (MLDs). In one example, the MLDs are interconnected with an IEEE 802.11 wireless protocol; see Kwon, paragraph [0002]) comprising:
a transmit (TX) circuit (data frames 18 and 20 are communicated over the respective links 12 and 14. The term "communicated" in this context means to transmit, receive or transceive between the first MLD and the second MLD; see Kwon, paragraph [0016]);
a receive (RX) circuit (data frames 18 and 20 are communicated over the respective links 12 and 14. The term "communicated" in this context means to transmit, receive or transceive between the first MLD and the second MLD; see Kwon, paragraph [0016]); and
a control circuit (The different capabilities of the non-AP MLD include, but are not limited to, supporting a different number of SS for transmit, receive, or both transmit and receive, having a different number of space-time streams supported for transmit, receive or both transmit and receive; see Kwon, paragraph [0033]), arranged to control the TX circuit to transmit a first frame under an operation mode parameter with a first setting (A non-AP MLD indicates its capabilities including a first capability of the maximum number of SS that the non-AP MLD is capable of transmitting or receiving at a time while operating in any of links within a reported subset of links; see Kwon, paragraph [0024]. Also see paragraph [0016], “In the example embodiment 10, a static operation proceeds as follows. When a first MLD, for example a non-Access Point (AP) MLD associates with a second MLD (e.g., an AP MLD), the first MLD transmits an Operating Mode (OM) 16 to the second MLD”), control the RX circuit to receive a second frame responsive to the first frame under the operation mode parameter with the first setting, and after the second frame is received (The non-AP MLD receives an indication from an AP-MLD that a data exchange is expected on a first link, wherein the first link is within the reported subset of links. Then, the non-AP MLD adjusts its RF paths in a way that the non-AP MLD can receive (or transmit) the number of SS up to the first capability on the first link. Then, the non-AP MLD exchanges data frames with the AP-MLD with using the number of SS up to the first capability on the first link; see Kwon, paragraph [0024]. Also see paragraph [0028], “when an AP MLD initiates a TXOP for the non-AP MLD by transmitting an initial frame that initiates the TXOP, the number of SS for the initial frame satisfies the second capability, and the AP MLD transmits a follow-up data frames to the non-AP MLD within the TXOP that satisfies the first capability after T_RS has passed” and paragraph [0038], “In another embodiment, the first capability is applied for a data reception/transmission after initial frame exchange when the first MLD is in SR operation”),
control the TX circuit to transmit at least one physical layer protocol data unit (PPDU) under the operation mode parameter with a second setting (After the end of the frame exchange sequence, each STA of the non-AP MLD in the EMLMR mode shall be able to transmit or receive PPDU, subject to its per-link spatial stream capabilities and operating mode and any switching delay (interpreted as under the operation mode with a second setting) indicated by the non-AP MLD; see Kwon, paragraph [0044]), wherein the second setting is different from the first setting (In one embodiment, the first capability is greater than the second capability; see Kwon, paragraph [0024]. Also see paragraph [0038], “In one example embodiment, the first capability equals "K" SS and the second capability equals "K/2" SS”).
Regarding claim 14, Kwon discloses wherein the first frame is a request to send (RTS) frame (the second MLD initiates a Request To Send (RTS) 108 to the first MLD; see Kwon, paragraph [0029]), and the second frame is a clear to send (CTS) frame (The first MLD responds with a Clear To Send (CTS) 110; see Kwon, paragraph [0025]).
Regarding claim 15, Kwon discloses wherein the RTS frame carries indication of operation mode parameter change that specifies the use of the second setting (The indication is included in a Media Access Control (MAC) header of a frame that the first MLD transmits to the second MLD. An identification of the subset of links is transmitted by the first MLD as an Operating Mode (OM) of the first MLD, wherein the OM further indicates that the first MLD operates with one of the first capability and the second capability; see Kwon, paragraph [0046]).
Regarding claim 16, Kwon discloses wherein the RTS frame does not carry indication of operation mode parameter change that specifies the use of the second setting (FIG. 3 shows a sequence of transmission between two MLDs using a semi-static operation in accordance with an example embodiment 70 of the present disclosure. The embodiment 70 of FIG. 3 differs from the embodiment 40 in FIG. 2, in that the OM 44, 52 and 62 is substituted with either a Power Save (PS)-Poll frame 74, 82 and 92 respectively or a respective Quality of Service (QoS) Null frame … When a PS-Poll frame or a QoS Null frame is used, as shown in FIG. 3, the second MLD knows how many SS to use on each link, and the QoS Null frame or PS-Poll frame simply indicates which link is to be used for data frame transmission; see Kwon, paragraph [0023]).
Regarding claim 17, Kwon discloses wherein before the first frame is transmitted (During an initial period equal to a maximum RF chain switching time 106, the second MLD initiates data frame transfers using an initial set of links, chosen from the reported subset of links, to transmit packets identifying subsequent links to be used for data frame transfers. For this purpose, the second MLD initiates a Request To Send (RTS) 108 to the first MLD. The first MLD responds with a Clear To Send (CTS) 110. The first MLD then reconfigures RF chains to support the SS streams over the subsequent links used for receiving data frames 112; see Kwon, paragraph [0025]), the control circuit is further arranged to control the TX circuit to transmit a request to send (RTS) frame under the operation mode parameter with the first setting (During the first operation 102, the second link 14 is configured similar to the first link 12 during a TXOP 114, with an initial RTS 118 transmitted by the second MLD; see Kwon, paragraph [0025]. Here the configuring the second link similar to first link with an initial RTS transmit is reasonably broadly interpreted as sending RTS frame under mode parameter with first setting), and control the RX circuit to receive a clear to send (CTS) frame responsive to the RTS frame under the operation mode parameter with the first setting (a CTS 120 transmitted by the first MLD and a transfer of data frames 122; see Kwon, paragraph [0025]. Similar reasoning related to operation mode parameter settings could be applied as indicated above); the first frame is an announcement frame carrying indication of operation mode parameter change that specifies the use of the second setting (The embodiment 40 sends a beacon 42 at the second MLDs Target Beacon Transmission Time (TBTT). The beacon 42 indicates that the first link 12 is to be used for data exchange. Depending upon the links indicated in the beacon frame 42, the first MLD transmits an OM 44 with the supported SS for each link. For example, the OM 44 indicates support for "K" SS on the first link 12; see Kwon, paragraph [0018]), and the second frame is a response frame responsive to the announcement frame (The second MLD transmits an acknowledgement (ACK) 46 in response to the OM 44. The first MLD then configures RF chains for the supported SS and transmits data frames 48 over the first link 12 with up to "K" SS; see Kwon, paragraph [0018]).
Regarding claim 18, Kwon discloses wherein the operation mode parameter is a number of spatial streams, a bandwidth, a decoding capability, a maximum media access control protocol data unit (MPDU) length, a maximum aggregate media access control service data unit (A-MSDU) length, or a maximum aggregate media access control protocol data unit (A-MPDU) length exponent (Depending upon the links indicated in the beacon frame 42, the first MLD transmits an OM 44 with the supported SS for each link. For example, the OM 44 indicates support for "K" SS on the first link 12. The second MLD transmits an acknowledgement (ACK) 46 in response to the OM 44. The first MLD then configures RF chains for the supported SS and transmits data frames 48 over the first link 12 with up to "K" SS; see Kwon, paragraph [0018]).
Regarding claim 20, Kwon discloses a wireless communication method employed by a wireless fidelity (Wi-Fi) multi-link device (MLD) (A communication system is comprised of interconnected Multi-Link Devices (MLDs). In one example, the MLDs are interconnected with an IEEE 802.11 wireless protocol; see Kwon, paragraph [0002]), comprising:
controlling a receive (RX) circuit to receive a first frame under a first operation mode parameter with a first setting (A non-AP MLD indicates its capabilities including a first capability of the maximum number of SS that the non-AP MLD is capable of transmitting or receiving at a time while operating in any of links within a reported subset of links; see Kwon, paragraph [0024]. Also see paragraph [0016], “In the example embodiment 10, a static operation proceeds as follows. When a first MLD, for example a non-Access Point (AP) MLD associates with a second MLD (e.g., an AP MLD), the first MLD transmits an Operating Mode (OM) 16 to the second MLD”);
controlling a transmit (TX) circuit to transmit a second frame responsive to the first frame under the first operation mode parameter with the first setting (The non-AP MLD receives an indication from an AP-MLD that a data exchange is expected on a first link, wherein the first link is within the reported subset of links. Then, the non-AP MLD adjusts its RF paths in a way that the non-AP MLD can receive (or transmit) the number of SS up to the first capability on the first link. Then, the non-AP MLD exchanges data frames with the AP-MLD with using the number of SS up to the first capability on the first link; see Kwon, paragraph [0024]. Also see paragraph [0028], “when an AP MLD initiates a TXOP for the non-AP MLD by transmitting an initial frame that initiates the TXOP, the number of SS for the initial frame satisfies the second capability, and the AP MLD transmits a follow-up data frames to the non-AP MLD within the TXOP that satisfies the first capability after T_RS has passed” and paragraph [0038], “In another embodiment, the first capability is applied for a data reception/transmission after initial frame exchange when the first MLD is in SR operation”);
after the second frame is transmitted, controlling the RX circuit to receive at least one physical layer protocol data unit (PPDU) under the first operation mode parameter with a second setting (After the end of the frame exchange sequence, each STA of the non-AP MLD in the EMLMR mode shall be able to transmit or receive PPDU, subject to its per-link spatial stream capabilities and operating mode and any switching delay (interpreted as under the operation mode with a second setting) indicated by the non-AP MLD; see Kwon, paragraph [0044]), wherein the second setting is different from the first setting (In one embodiment, the first capability is greater than the second capability; see Kwon, paragraph [0024]. Also see paragraph [0038], “In one example embodiment, the first capability equals "K" SS and the second capability equals "K/2" SS”);
controlling the TX circuit to transmit a third frame under a second operation mode parameter with a third setting (During a first time period (Tl) 172, the non-AP MLD is configured as an MR operation. Data frames 174 using up to N SS, are transmitted by AP1 over the first link 12; see Kwon, paragraph [0031]. Here data frames using the NSS under MR operation is interpreted as transmitting third frame under second operation mode with a third setting or different capability);
controlling the RX circuit to receive a fourth frame responsive to the third frame under the second operation mode parameter with the third setting (Concurrently, data frames 180 using up to N SS, are transmitted by AP2 over the second link 14, followed by a BA 184 by STA2 to acknowledge receipt of the data frames 180. Subsequently, data frames 186 using up to N SS, are transmitted by AP1 over the first link 12, followed by a response frame 190 by STA1, wherein the response frame 190 includes a BA to acknowledge receipt of the data frames 186; see Kwon, paragraph [0031]. Here block acknowledgement frame transmitted in response to data frames transmitted under MR operation is interpreted as a fourth frame under second operation mode parameter with third setting); and
after the fourth frame is received, controlling the TX circuit to transmit at least one PPDU under the second operation mode parameter with a fourth setting (When a non-AP MLD operates in the EMLMR mode, after initial frame exchange subject to its per-link spatial stream capabilities and operating mode on one of the EMLMR links, the non-AP MLD shall be able to support the following until the end of the frame exchange sequence initiated by the initial frame exchange: (i) Receive PPDUs with the number of spatial streams up to the value as indicated in the EMLMR Rx NSS subfield of TBD element at a time on the link for which the initial frame exchange was made … Transmit PPDUs with the number of space-time streams up to the value as indicated in the EMLMR Tx NSS subfield of TBD element at a time on the link for which the initial frame exchange was made; see paragraph [0043]. Also paragraph [0040], “A non-AP MLD may operate in the enhanced multi-link multi-radio (EMLMR) mode on a specified set of the enabled links between the non-AP MLD and its associated AP MLD”. Here transmitting and receiving PPDUs up to a as indicated in EMLMR TxNSS field is interpreted as second operation mode (i.e., EMLMR mode) parameter with a fourth setting), wherein the fourth setting is different from the third setting (In one embodiment, the MR operation and the SR operation have different capabilities; see Kwon, paragraph [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2021/0144698 A1 (Kwon hereinafter), as applied to the claims above and further in view of Cariou et al., US 2021/0045095 A1 (Cariou hereinafter).
Here is how the references teach the claim.
Regarding claim 5, Kwon discloses the Wi-Fi MLD of claim 2. Kwon does not explicitly disclose wherein the second frame further carries a sounding request. In the same field of endeavor (e.g., communication system) Cariou discloses a method related to multi-link acknowledgement in multi-link devices that comprises wherein the second frame further carries a sounding request (A device may transmit a trigger frame to a station device (STA) multi-link device (MLD), wherein the trigger frame polls the STA MLD to announce presence on communication links. The device may identify a null data packet (NDP) from the STA MLD announcing its presence on a set of communication links. The device may establish the set of communication links with the STA MLD, wherein the STA MLD comprises a plurality of station devices (STAs). The device may allocate a plurality of tone-sets to the plurality of STAs within the STA MLD. The device may identify energy on the allocated tone-sets for each link that the STA MLD has presence on; see Cariou, abstract. Also see paragraphs [0120] - [0104]. Here trigger frame to poll the STA MLD to announce presence on a set of communication links by null data packet (NDP) is interpreted as a sounding request).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Cariou regarding multi-link acknowledgement in multi-link devices into the method related to multi-link wireless communication system of Kwon. The motivation to do so is to support low latency extreme high throughput (EHT) MLDs (see Cariou, abstract, paragraphs [0002] and [0022]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2021/0144698 A1 (Kwon hereinafter), as applied to the claims above and further in view of Huang et al., US 2021/0195578 A1 (Huang hereinafter).
Here is how the references teach the claim.
Regarding claim 6, Kwon discloses the Wi-Fi MLD of claim 2. Kwon does not explicitly disclose wherein the second frame further carries an RX chain bitmap. In the same field of endeavor (e.g., communication system) Huang discloses a method related to media access control (MAC) layers for an extreme high throughput physical layer date rate that comprises wherein the second frame further carries an RX chain bitmap (In some embodiments, fragment number 1802 for multi-STA block ack variant may indicate block ack bitmap field 1704, 2006 size. For example, reserved entry in fragment number subfield 1802 encoding for the compressed BlockAck variant is used for the new BA bitmap indication; see Huang, paragraph [0139]. Here multi-STA block ack bitmap is interpreted as an RX chain bitmap).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Huang regarding media access control (MAC) layers for an extreme high throughput physical layer date rate into the method related to multi-link wireless communication system of Kwon. The motivation to do so is to provide bandwidth and acceptable response time to users of the WLAN by efficiently using resources (see Huang, abstract, paragraphs [0002] and [0003]).

Claim(s) 7, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2021/0144698 A1 (Kwon hereinafter), as applied to the claims above and further in view of Kim et al., US 2022/0225406 A1 (Kim hereinafter).
Here is how the references teach the claim.
Regarding claim 7, 12 and 19, Kwon discloses the Wi-Fi MLD of claim 1 and the Wi-Fi MLD of claim 13.
Regarding claim 7, Kwon further discloses wherein before the first frame is received (During an initial period equal to a maximum RF chain switching time 106, the second MLD initiates data frame transfers using an initial set of links, chosen from the reported subset of links, to transmit packets identifying subsequent links to be used for data frame transfers. For this purpose, the second MLD initiates a Request To Send (RTS) 108 to the first MLD. The first MLD responds with a Clear To Send (CTS) 110. The first MLD then reconfigures RF chains to support the SS streams over the subsequent links used for receiving data frames 112; see Kwon, paragraph [0025]), the control circuit is further arranged to control the RX circuit to receive a third frame under the operation mode parameter with the first setting (During the first operation 102, the second link 14 is configured similar to the first link 12 during a TXOP 114, with an initial RTS 118 transmitted by the second MLD; see Kwon, paragraph [0025]. Here the configuring the second link similar to first link with an initial RTS transmit is reasonably broadly interpreted as sending RTS frame under mode parameter with first setting), and control the TX circuit to transmit a fourth frame responsive to the third frame under the operation mode parameter with the first setting (a CTS 120 transmitted by the first MLD and a transfer of data frames 122; see Kwon, paragraph [0025]. Similar reasoning related to operation mode parameter settings could be applied as indicated above). 
Regarding claims 7, 12 and 19, Kwon does not explicitly disclose the following features.
Regarding claim 7, and wherein the first frame is an inquiry frame, and the second frame is a response frame that is responsive to the inquiry frame and carries indication of operation mode parameter change that specifies the use of the second setting; and
wherein the third frame is one of a request to send (RTS) frame, a multi-user request to send (MU-RTS) frame and a buffer status report poll (BSRP) frame, and the fourth frame is one of a clear to send (CTS) frame and a buffer status report (BSR) frame.
Regarding claim 12, wherein said at least one PPDU is received during a transmission opportunity (TXOP), and the control circuit is further arranged to control the RX circuit to resume the operation mode parameter with the first setting at an end of the TXOP.
Regarding claim 19, wherein said at least one PPDU is transmitted during a transmission opportunity (TXOP), and the control circuit is further arranged to control the TX circuit to resume the operation mode parameter with the first setting at an end of the TXOP.
In the same field of endeavor (e.g., communication system) Kim discloses an operating method of a communication node on a wireless communication network that comprises the following features.
Regarding claim 7, and wherein the first frame is an inquiry frame (As shown in FIG. 3, an association procedure of a station STA in an infrastructure BSS may generally be divided into a probe step of probing an AP; see Kim, paragraph [0085]), and the second frame is a response frame that is responsive to the inquiry frame and carries indication of operation mode parameter change that specifies the use of the second setting (The STA may discover neighboring APs. The STA may transmit a probe request frame, and may detect neighboring APs by receiving probe response frames that are responses to the probe request frame from the neighboring APs. The STA may exchange information on whether a multi-link association is possible and information on available links with the AP; see Kim, paragraph [0086]); and
wherein the third frame is one of a request to send (RTS) frame, a multi-user request to send (MU-RTS) frame and a buffer status report poll (BSRP) frame (The STA having performed the association step with the AP may configure a multi-link association with the AP. That is, the STA may transmit a multi-link request frame to the AP; see Kim, paragraph [0090]. Here multi-link request frame is interpreted as MU-RTS), and the fourth frame is one of a clear to send (CTS) frame and a buffer status report (BSR) frame (may complete configuration of the multi-link association with the selected AP by receiving, from the selected AP, a multi-link response frame that is a response to the multi-link request frame; see Kim, paragraph [0090]. Also see paragraph [0093], “The frame in the WIRELESS LAN system may be classified into a management frame, a control frame, and a data frame” and paragraph [0094], “The control frame may be classified into an acknowledgment (ACK) frame, a block ACK request (BAR) frame, a block ACK (BA) frame, a power saving (PS)-Poll frame, a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and the like”).
Regarding claim 12, wherein said at least one PPDU is received during a transmission opportunity (TXOP) (As a result of the link monitoring operation of the first STA of the communication node, if the first link is busy during the PIFS time period, the communication node (e.g., the second STA) may transmit the first PPDU and a second PPDU through the second link. In addition, when the second STA of the communication node detects a busy state of the second link during tl1e random backoff operation, the communication node (e.g., the first STA) may transmit the first PPDU and the second PPDU. When the first PPDU and the second PPDU exceed a maximum transmission period (MAX TXOP), the communication node may transmit the first PPDU and the second PPDU by using a fragmentation scheme; see Kim, paragraph [0171]), and the control circuit is further arranged to control the RX circuit to resume the operation mode parameter with the first setting at an end of the TXOP (After transmitting the ACK frame, the second communication node including the AP may wait for a preset time period (e.g., SIFS or PIFS) in the first link, and then transmit frames to the first communication node including a non-STR MLD through the first link during the Sub-TXOP time period; see Kim, paragraph [0217]).
Regarding claim 19, wherein said at least one PPDU is transmitted during a transmission opportunity (TXOP) (As a result of the link monitoring operation of the first STA of the communication node, if the first link is busy during the PIFS time period, the communication node (e.g., the second STA) may transmit the first PPDU and a second PPDU through the second link. In addition, when the second STA of the communication node detects a busy state of the second link during tl1e random backoff operation, the communication node (e.g., the first STA) may transmit the first PPDU and the second PPDU. When the first PPDU and the second PPDU exceed a maximum transmission period (MAX TXOP), the communication node may transmit the first PPDU and the second PPDU by using a fragmentation scheme; see Kim, paragraph [0171]), and the control circuit is further arranged to control the TX circuit to resume the operation mode parameter with the first setting at an end of the TXOP (After transmitting the ACK frame, the second communication node including the AP may wait for a preset time period (e.g., SIFS or PIFS) in the first link, and then transmit frames to the first communication node including a non-STR MLD through the first link during the Sub-TXOP time period; see Kim, paragraph [0217]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kim regarding an operating method of a communication node on a wireless communication network into the method related to multi-link wireless communication system of Kwon. The motivation to do so is to provide a method for transmitting frames through one or more links by configuring a multi-link association and performing a random backoff operation on each of a plurality of links (see Kim, abstract, paragraphs [0007]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2021/0144698 A1 (Kwon hereinafter), in view of Kim et al., US 2022/0225406 A1 (Kim hereinafter), as applied to the claims above and further in view of Cariou et al., US 2021/0045095 A1 (Cariou hereinafter).
Here is how the references teach the claim.
Regarding claim 8, Kwon and Kim discloses the Wi-Fi MLD of claim 7. Kwon and Kim do not explicitly disclose wherein the response frame further carries a sounding request. In the same field of endeavor (e.g., communication system) Cariou discloses a method related to multi-link acknowledgement in multi-link devices that comprises wherein the response frame further carries a sounding request (A device may transmit a trigger frame to a station device (STA) multi-link device (MLD), wherein the trigger frame polls the STA MLD to announce presence on communication links. The device may identify a null data packet (NDP) from the STA MLD announcing its presence on a set of communication links. The device may establish the set of communication links with the STA MLD, wherein the STA MLD comprises a plurality of station devices (STAs). The device may allocate a plurality of tone-sets to the plurality of STAs within the STA MLD. The device may identify energy on the allocated tone-sets for each link that the STA MLD has presence on; see Cariou, abstract. Also see paragraphs [0120] - [0104]. Here trigger frame to poll the STA MLD to announce presence on a set of communication links by null data packet (NDP) is interpreted as a sounding request).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Cariou regarding multi-link acknowledgement in multi-link devices into the method related to multi-link wireless communication system of Kwon and Kim. The motivation to do so is to support low latency extreme high throughput (EHT) MLDs (see Cariou, abstract, paragraphs [0002] and [0022]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2021/0144698 A1 (Kwon hereinafter), in view of Kim et al., US 2022/0225406 A1 (Kim hereinafter), as applied to the claims above and further in view of Huang et al., US 2021/0195578 A1 (Huang hereinafter).
Here is how the references teach the claim.
Regarding claim 9, Kwon and Kim discloses the Wi-Fi MLD of claim 7. Kwon and Kim do not explicitly disclose wherein the response frame further carries an RX chain bitmap. In the same field of endeavor (e.g., communication system) Huang discloses a method related to media access control (MAC) layers for an extreme high throughput physical layer date rate that comprises wherein the response frame further carries an RX chain bitmap (In some embodiments, fragment number 1802 for multi-STA block ack variant may indicate block ack bitmap field 1704, 2006 size. For example, reserved entry in fragment number subfield 1802 encoding for the compressed BlockAck variant is used for the new BA bitmap indication; see Huang, paragraph [0139]. Here multi-STA block ack bitmap is interpreted as an RX chain bitmap).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Huang regarding media access control (MAC) layers for an extreme high throughput physical layer date rate into the method related to multi-link wireless communication system of Kwon and Kim. The motivation to do so is to provide bandwidth and acceptable response time to users of the WLAN by efficiently using resources (see Huang, abstract, paragraphs [0002] and [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/13/2022